Strujan v State Farm Insurances (2015 NY Slip Op 01978)





Strujan v State Farm Insurances


2015 NY Slip Op 01978


Decided on March 12, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 12, 2015

Gonzalez, P.J., Tom, Richter, Manzanet-Daniels, Kapnick, JJ.


14474 400526/11

[*1] Elena Strujan, Plaintiff-Respondent,
vState Farm Insurances, Defendant-Appellant, John/Jane Doe, Defendant.


Rivkin Radler LLP, Uniondale (Brian L. Bank of counsel), for appellant.
Elena Strujan, respondent pro se.

Order, Supreme Court, New York County (Richard F. Braun, J.), entered February 13, 2014, which, insofar as appealed from, denied defendant State Farm Insurances' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The record on appeal comports with the requirements of CPLR 5526, as it includes the documents specifically required thereunder. The documents the pro se plaintiff references that are missing pertain primarily to her prior motions and were not before the motion court in deciding the subject motion for summary judgment.
Defendant failed to meet its prima facie burden of establishing that plaintiff's personal property loss resulted from a cause other than a named peril under the policy (see Garnar v New York Cent. Mut. Fire Ins. Co., 96 AD3d 715 [2d Dept 2012]). An "Explosion" is a named peril under the policy, and the record supports the conclusion that a steam explosion took place in plaintiff's building, which released toxic gas into her apartment. That plaintiff may have subsequently abandoned or donated damaged property does not satisfy defendant's initial burden.
It is noted, however, that as the motion court found, plaintiff is not entitled to any further additional living expenses under the renter's policy.
We have considered the remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 12, 2015
CLERK